

115 HR 858 IH: DREAMers, Immigrants, and Refugees (DIRe) Legal Aid Act
U.S. House of Representatives
2017-02-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 858IN THE HOUSE OF REPRESENTATIVESFebruary 3, 2017Mr. Correa (for himself, Ms. Hanabusa, Mrs. Napolitano, Mr. Cárdenas, Mr. Gutiérrez, Mr. Espaillat, Mr. Serrano, Ms. Schakowsky, Ms. Lee, Ms. Clarke of New York, Ms. Judy Chu of California, Mr. Garamendi, Mr. Lowenthal, Mr. Huffman, Ms. Barragán, Mr. Nadler, Ms. Velázquez, Mr. Levin, Ms. Jayapal, Ms. Maxine Waters of California, Mrs. Torres, Ms. Jackson Lee, Mr. Brendan F. Boyle of Pennsylvania, Mr. Carbajal, Mr. Vargas, Ms. Lofgren, Mr. Perlmutter, Mr. Gonzalez of Texas, Mr. Takano, Mr. Brown of Maryland, Mr. Soto, Mr. Ben Ray Luján of New Mexico, Ms. Blunt Rochester, Mr. Yarmuth, Mr. Khanna, Mr. Suozzi, Mr. Grijalva, Mrs. Watson Coleman, Mr. Jeffries, Mr. Blumenauer, Ms. Wasserman Schultz, Mr. McGovern, Mr. Vela, Mr. DeSaulnier, Ms. Norton, Mr. Cummings, Mr. Hastings, Ms. Roybal-Allard, Mr. O'Rourke, Mr. Schneider, Mr. Veasey, Ms. Eshoo, Ms. Speier, Ms. McCollum, Mr. Thompson of California, and Mr. Raskin) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo require the Attorney General to make grants to nonprofit organizations to offer legal assistance
			 to certain aliens lawfully admitted for permanent residence, DACA
			 recipients, and refugees, and for other purposes.
	
 1.Short titleThis Act may be cited as the DREAMers, Immigrants, and Refugees (DIRe) Legal Aid Act. 2.Grants for legal assistance (a)In generalNot later than 120 days after the date of the enactment of this Act, the Attorney General shall, subject to the availability of appropriations, make grants to nonprofit legal services providers with immigration law expertise to provide legal services and advice with respect to the immigration laws (and any executive branch orders, regulations, rules, memoranda, or other guidance under such laws) to aliens who—
 (1)are present in the United States; (2)are described in subsection (b); and
 (3)have been ordered removed, are in removal proceedings, or are at risk of being denied entry or admission into the United States.
 (b)Aliens describedAn alien is described in this subsection if— (1)the alien is lawfully admitted to the United States for permanent residence;
 (2)the alien received a grant of deferred action under the Deferred Action for Childhood Arrivals program established pursuant to the memorandum of the Secretary of Homeland Security dated June 15, 2012; or
 (3)the alien, or the alien’s spouse or parent, has been admitted, or has been determined to be qualified for admission, as a refugee.
 (c)Dissemination of contact informationThe Secretary of Homeland Security shall provide aliens described in subsection (a) with the contact information for providers receiving funds under this section and shall afford aliens in detention an opportunity to speak in person or by telephone to, and arrange representation by, such a provider.
 (d)Authorization of appropriationsThere are authorized to be appropriated $5,000,000 to carry out this section. 3.Study on disparities in outcomes for aliens in removal proceedings based on having legal representationNot later than 180 days after the date of the enactment of this Act, the Secretary of Homeland Security, acting through the Under Secretary for Science and Technology, shall carry out a study on the relative outcomes for individuals in removal proceedings who have legal representation as compared to individuals who lack legal representation and shall submit to the Congress recommendations for correcting any disparities in outcomes found through such study.
		